Citation Nr: 1440051	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-41 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include panic disorder with agoraphobia, depressive disorder, and anxiety.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In the October 2010 substantive appeal, the Veteran requested a Board hearing by live videoconference (Videoconference Board hearing).  The Veteran did not appear at the Videoconference Board hearing, which was scheduled for March 9, 2012.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).

In the February 2009 rating decision on appeal, the RO denied service connection for PTSD, including depressive disorder and panic disorder with agoraphobia.  After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this decision, the Board will bifurcate the acquired psychiatric disorder issues, address the merits of the claim for PTSD, and remand the claim for an acquired psychiatric disorder, other than PTSD.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

In February 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions of the RO's compliance with the February 2013 Board Remand are included in both the Duties to Notify and Assist and Remand sections below.

The Veteran was previously represented by an attorney.  However, that attorney withdrew representation in January 2011, prior to the appeal being certified to the Board.  The Veteran has not appointed other representation.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for an acquired psychiatric disorder, other than PTSD, to include panic disorder with agoraphobia, depressive disorder, and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no credible supporting evidence that the claimed military sexual trauma occurred.

2.  Any diagnosis of PTSD is not based on a stressor event corroborated by credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim of service connection for PTSD based upon alleged personal assault, the RO provided notice to the Veteran in August 2008 prior to the initial adjudication of the claim in February 2009 .  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims (including evidence from sources other than the Veteran's service records that may corroborate the Veteran's account of the stressor incident), as well as of VA and the Veteran's respective duties for obtaining evidence.  The August 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA satisfied its duty to assist the Veteran in the development of the claim of service connection for PTSD.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment reports, and the Veteran's lay statements.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 
20 Vet. App. 79, 81-82 (2006).  Pursuant to the February 2013 Board Remand, the Veteran was afforded a VA examination in November 2013.  Stegall, 11 Vet. App. at 268.  While the VA examiner related the Veteran's PTSD to the reported military sexual trauma, as discussed in detail below, the alleged in-service stressor is not corroborated and the purported VA opinion is of no probative value, as it would be based on an inaccurate factual history.  With regard to a request for further medical opinion, the Board finds that no further development of the evidence and no further medical opinion is required in this case.  Referral of the issue to obtain an additional examination and/or further medical opinion as to the etiology of the Veteran's PTSD would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service stressor, and could only result in a speculative opinion or purported opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue of service connection for PTSD.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for service connection for PTSD.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran asserts that he has experienced post-service onset of PTSD attributable to a military sexual trauma that occurred during service.  Specifically, the Veteran contends that, while aboard the USS Eisenhower, he was sexually assaulted by six fellow servicemen.  He further contends that, while he reported the incident to the Master-at-Arms, no report was submitted, and the Veteran's request to seek medical attention after the assault was denied.

The Board finds that the alleged stressor, military sexual trauma, is not corroborated by the evidence of record.  By inference, the Veteran has argued that the occurrence of the alleged personal assault trauma in service is corroborated by service disciplinary issues.  Again, by inference, the Veteran appears to argue that disciplinary problems in service reflect behavioral changes that may corroborate the occurrence of the alleged military sexual trauma.  However, the Veteran has identified that the alleged in-service personal assault occurred in approximately 1979, while he was stationed aboard the USS Eisenhower.  The evidence of record, including the Veteran's own statements, indicates that the Veteran's disciplinary issue in service began substantially prior to this time with a single documented incident in October 1978 on the USS John F. Kennedy, when the Veteran was disciplined for misconduct and unsatisfactory military behavior.  There is no identified change in the Veteran's behavior or performance that follows the alleged 1979 military sexual trauma.  In fact, during the November 2013 VA examination, the Veteran explicitly reported that the assault for which he is claiming resulted in the PTSD "happened later" and was "almost a year later and on a different ship."  

Citing behavioral changes to corroborate the occurrence of a personal assault stressor event generally involves the implicit assertion that otherwise unexplained behavioral changes were a consequence of the trauma being alleged; this is not possible in this case where the cited behavior leading to disciplinary problem occurred before the time of the alleged in-service sexual trauma the Veteran seeks to verify.  Accordingly, the Board cannot conclude that the cited disciplinary issue from October 1978 may serve as potential corroboration of the alleged military sexual assault.

The evidence does not establish that a pertinent stressor event occurred during military service in this Veteran's case.  Without such evidence, the diagnoses of PTSD in the record, while potentially having significance for treatment purposes, are not sufficient to establish service connection for PTSD.  The November 2013 VA examination opinion linking PTSD to service does not identify a verified stressor (the military sexual trauma); it is therefore inadequate and without probative value as to the claim.  In fact, the VA examiner explicitly indicated that the military sexual trauma was "unverified."  Without credible corroborating evidence of a stressor event in service, the requisite nexus element of a claim of service connection for PTSD cannot be satisfied.

The Board notes that VA records also show diagnoses of PTSD.  However, such diagnoses are based on the Veteran's described history of a stressor in service that (a) does not fall within the meaning of a 'stressor' for the purpose of establishing service connection for PTSD, and (b) is not supported or shown to have factually occurred by corroborating evidence.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann, 5 Vet. App. at 233; see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  Most of the medical evidence of record (VA treatment records) contains comments suggesting that mental health providers believed or assumed the Veteran's alleged military sexual trauma occurred, but such comments do not constitute probative evidence of such occurrence when the providers indicate no basis for knowledge of the events beyond the Veteran's own account; this includes the November 2013 VA opinion and the August 2008 VA treatment report, which diagnosed PTSD due to military sexual trauma.  A bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The positive etiology opinions and comments of record are not probative evidence establishing a nexus between PTSD and military service.  In this case, the predicate stressor event relied upon (the alleged military sexual trauma) is not shown to have actually occurred and is not corroborated.

Without credible supporting evidence of an in-service stressor, particularly, a personal assault during service, even unequivocal medical evidence that the Veteran has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.  Service treatment records do not show, and the Veteran has not otherwise asserted, that PTSD had onset in service.  


For the reasons discussed above, the Board finds that service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


REMAND

Service Connection for an Acquired Psychiatric Disability, Other Than PTSD

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an acquired psychiatric disorder, other than PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In the February 2013 decision, the Board remanded the claim for an acquired psychiatric disorder, to include agoraphobia, depression, panic disorder, anxiety, for a VA psychiatric examination.  The VA examiner was asked to assist in determining the nature and etiology of "any currently present acquired psychiatric disability."  The VA examiner was also asked to opine as to whether the Veteran experiences a chronic acquired psychiatric disorder as a result of military service.  In November 2013, the Veteran was afforded a VA psychiatric examination.  In the November 2013 examination report, the Veteran was diagnosed with panic disorder with agoraphobia and depressive disorder.  The November 2013 VA examiner did not opine as to the etiology of these acquired psychiatric disorders as instructed in the February 2013 Board Remand.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disorder, other than PTSD, to include panic disorder with agoraphobia, depressive disorder, and anxiety.

Accordingly, the issue of service connection for an acquired psychiatric disorder, other than PTSD, to include panic disorder with agoraphobia, depressive disorder, and anxiety, is REMANDED for the following action:

1. If possible, request that the VA psychologist who conducted the November 2013 VA examination review the claims file and provide an addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the November 2013 VA examiner is not available, obtain the requested opinion from another mental health professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For EACH of these diagnoses other than PTSD, including, but not limited to, panic disorder with agoraphobia, depressive disorder, and anxiety, the VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that the diagnosed acquired psychiatric disorder had its onset in service?

b) Is it as likely as not (50 percent probability or greater) that the diagnosed acquired psychiatric disorder is otherwise caused by, or related to, service?

In rendering the requested opinions, the VA examiner should assume that the Veteran's alleged military sexual trauma is not corroborated by the evidence of record.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for an acquired psychiatric disorder, other than PTSD, to include panic disorder with agoraphobia, depressive disorder, and anxiety, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


